Citation Nr: 1443123	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-27 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin disability of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, in pertinent part, denied service connection for a skin condition of the bilateral hands.  

The Board denied the claim for entitlement to service connection for a skin disability of the hands in a November 2013 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In July 2014, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating and remanding the November 2013 Board decision.  The appeal has now returned to the Board.

In May 2009, the Veteran requested to appear at a hearing before a decision review officer (DRO) at the local VA office.  The hearing was scheduled for August 19, 2013, but in a statement dated three days before the hearing, the Veteran waived his request to appear before a DRO and asked that the case continue directly to the Board.  As the Veteran has withdrawn his request for a hearing, the Board will proceed with the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to comply with the July 2014 JMR.  Specifically, the case must be remanded to provide the Veteran a VA examination to determine the nature and etiology of the claimed skin disability of the hands. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed skin condition of the hands.  The complete claims file must be made available to the examiner.

After physically examining the Veteran and reviewing the claims file, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently present skin disability of the hands is due to an incident of active duty service, to include the Veteran's exposure to various chemicals.

The record establishes that the Veteran served on active duty with the Navy as an aviation machinist's mate, a crew chief, a maintenance technician, and as part of a helicopter search and rescue aircrew.  VA concedes that the Veteran was exposed to various chemicals as part of his in-service duties, to include fuel, oil, epoxy paint, and zinc chromate.  The record also contains internet information indicating that exposure to cleaning compounds, such as Benzene, can result in dermatitis and drying of the skin.

The bases for all opinions expressed should also be provided.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



